DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 1 and corresponding to the claims 1 – 3 and 11 in the reply filed on 3/07/2022 is acknowledged. Claims 5 – 7 are withdrawn. Claims 4, 8 – 10, and 13 – 18 were previously canceled therefore they cannot be part of the elected claims or part of the withdrawn claims as discussed with Carl J. Pellegrini on 3/23/2022. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3 and 11 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter (i.e., process, machine, manufacture, or composition of matter).

As to independent claim 1: 
Step 2A, Prong 1
The limitations:
“when a rule set derived by excluding one rule from rules constituting a first rule set is set as a second rule set, a probability that the ending state holds based on the starting state and the first rule set is set as a first inference result and a probability that the ending state holds based on the starting state and the second rule set is set as a second inference result.”  As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses making a decision as to the probability of a ending state holding based on the starting state and a first (or second) rule set to implement for a particular type of data to be processed. 
“for each of the excluded rule, calculating an importance being an indicator indicating magnitude of a difference between the first inference result and the second inference result.” As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses making a decision on the importance of the particular type of data to be processed.
	Accordingly, at Step 2A, Prong 1, the claim is directed to an abstract idea.
Step 2A, Prong 2
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim further recites “for each of the excluded rule, outputting the rule and the importance of the rule, being associated with each other.”  This limitation amounts to extra 
Accordingly, at Step 2A, Prong 2, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The limitation “for each of the excluded rule, outputting the rule and the importance of the rule, being associated with each other” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.





Step 2A, Prong 2
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim recites “the output means preferentially outputs the rule with a higher value of the importance than the rule with a lower value of the importance.”  This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, Prong 2, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The limitation “the output means preferentially outputs the rule with a higher value of the importance than the rule with a lower value of the importance” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to dependent claim 3,
Step 2A, Prong 2
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim recites “the output means outputs the rule, the importance of the rule, and a weight value previously calculated for the rule, being associated with one another.”  This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, Prong 2, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
the output means outputs the rule, the importance of the rule, and a weight value previously calculated for the rule, being associated with one another” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.


As to independent claim 11: 
Step 2A, Prong 1
The limitations:
“when a rule set derived by excluding one rule from rules constituting a first rule set is set as a second rule set, a probability that the ending state holds based on the starting state and the first rule set is set as a first inference result and a probability that the ending state holds based on the starting state and the second rule set is set as a second inference result.”  As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses making a decision as to the probability 
“for each of the excluded rule, calculating an importance being an indicator indicating magnitude of a difference between the first inference result and the second inference result.” As drafted and under its broadest reasonable interpretation, this limitation covers performance of the limitation in the mind (including an observation, evaluation, judgment, opinion) or with the aid of pencil and paper but for the recitation of generic computer components. For example, this limitation encompasses making a decision on the importance of the particular type of data to be processed.
	Accordingly, at Step 2A, Prong 1, the claim is directed to an abstract idea.
Step 2A, Prong 2
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a computer which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
The claim recites “for each of the excluded rule, outputting the rule and the importance of the rule, being associated with each other.”  This limitation amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
Accordingly, at Step 2A, Prong 2, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B

The limitation “for each of the excluded rule, outputting the rule and the importance of the rule, being associated with each other” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
Accordingly, at Step 2B, the additional elements individually or in combination do not amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duftler et al (US 2014/0074764).
As to claims 1, Duftler et al teaches an inference system inferring a probability that an ending state holds based on a starting state and a rule set (paragraph [0001]...event correlation rules that exist in arbitrary data sources. More specifically, a technique for reducing the number of correlation rules), the inference system comprising: 
a memory (paragraph [0030]...one or more computer readable medium(s)); and
at least one processor (paragraph [0034]...processor of a general purpose computer) coupled to the memory, 
the processor performing operations (paragraph [0034]...computer program instructions), the operations comprising; 
when a rule set derived by excluding one rule from rules constituting a first rule set (paragraph [0106]...first step (1201 in FIG. 12) of the method an undirected graph is created out of a list of rules) is set as a second rule set (paragraph [0116]...correlation rules (1208 of figure 12)), a probability that the ending state holds (paragraph [0098]...probability that an event occurs) based on the starting state (paragraph [0038]...discover event correlations) and the first rule set is set as a first inference result (paragraph [0100]...figure 6; paragraph [0100]...the correlation graph in FIG. 6 is relatively complex and difficult to understand. A human user may simplify the graph by applying human reasoning and domain knowledge to remove all edges that are redundant, as shown in FIG. 7 in order to isolate a correlation graph that represents a process of interest. In FIG. 7 the event types are connected in a way that all nodes can be reached. Information about the probability with which events correlate with each other (i.e. an edge exists during runtime) is not present, however. Removing redundant edges while taking into account the probability that events connected by the edge correlate with each other is important and could greatly improve the effectiveness of the correlation rules reduction method) and a probability that the  ending state holds based on the starting state and the paragraph [0100]...figure 7; paragraph [0113]...after redundant and associative edges have been removed and node splits have been conducted, weights are assigned to all edges in step 1206 according to an embodiment of the present invention. Initially, all edges get the weight corresponding to |100-probability of the edge|, where the probability can be calculated by the correlation discovery (as a percentage). For instance, if a correlation rule (edge) has a probability of 100% the weight is 0 and if it is 70% then the weight is 30 as shown in FIG. 15 (lines 51-54 in Method 1) according to an embodiment of the present invention), 
for each of the excluded rule, calculating an importance being an indicator indicating magnitude of a difference between the first inference result and the second inference result (paragraph [0082]... difference Set. A difference set determines the difference between all permutations of pairs of all attribute candidates on their instance data and is assigned a weight of 60%. (b) difference between AvgAttributeLength. The difference between the lengths of values of two correlation candidates is assigned a weight of 20%. (c) LevenshteinDistance. The Levenshtein distance between attribute names is assigned a weight of 20%); and 
for each of the excluded rule, outputting the rule and the importance of the rule, being associated with each other (paragraph [0102]...The probability with which correlated events occur in pairs is provided as part of the output of the method of correlation discovery according to an embodiment of the present invention and is referred to as the difference Set described earlier. In that illustrative example, whenever a complaint has been filed there is always an order, which means that ComplaintCreated events occur 100% of the time in combination with OrderReceived events. Therefore, a preferred solution could be to remove edges that have uncertainty and keep paths to nodes (event types) that are 100% reachable as illustrated in FIG. 9. As the connection (path) between OrderReceived and ComplaintCreated has been kept (901) it is possible to correlate the events during runtime as can be seen in 1001 in FIG. 10).

paragraph [0113]...after redundant and associative edges have been removed and node splits have been conducted, weights are assigned to all edges in step 1206 according to an embodiment of the present invention. Initially, all edges get the weight corresponding to |100-probability of the edge|, where the probability can be calculated by the correlation discovery (as a percentage). For instance, if a correlation rule (edge) has a probability of 100% the weight is 0 and if it is 70% then the weight is 30 as shown in FIG. 15 (lines 51-54 in Method 1) according to an embodiment of the present invention) (paragraph [0106]...in the first step (1201 in FIG. 12) of the method an undirected graph is created out of a list of rules according to an embodiment of the present invention. Next, redundant and associative rules are removed (1202 and 1203 in FIG. 12) on the basis of factors such as probabilities) (Examiner’s Note: The removed edges are obviously the least important).

As to claim 3, Duftler et al teaches an inference system, wherein the operations further comprises outputting the rule, the importance of the rule, and a weight value previously calculated for the rule, being associated with one another (paragraph [0113]...after redundant and associative edges have been removed and node splits have been conducted, weights are assigned to all edges in step 1206 according to an embodiment of the present invention. Initially, all edges get the weight corresponding to |100-probability of the edge|, where the probability can be calculated by the correlation discovery (as a percentage). For instance, if a correlation rule (edge) has a probability of 100% the weight is 0 and if it is 70% then the weight is 30 as shown in FIG. 15 (lines 51-54 in Method 1) according to an embodiment of the present invention) (paragraph [0106]...in the first step (1201 in FIG. 12) of the method an undirected graph is created out of a list of rules according to an embodiment of the present invention. Next, redundant and associative rules are removed (1202 and 1203 in FIG. 12) on the basis of factors such as probabilities) (Examiner’s Note: The removed edges are obviously the least important)..

As to claim 4, Duftler et al teaches an inference system inferring a probability that an ending state holds based on a starting state and a rule set (paragraph [0001]...event correlation rules that exist in arbitrary data sources. More specifically, a technique for reducing the number of correlation rules), the inference system comprising: 
when a rule set derived by excluding a third rule set being a subset (paragraph [0052]...every group of events that matches a group of correlation rules an aggregation node is created that references each event of the subset ; paragraph [0088]... correlation discovery is applied on a subset representing one week of data, for instance, it would be successful in identifying lower-level events that occur frequently in short timeframes) of a first rule set from rules constituting a first rule set (paragraph [0106]...first step (1201 in FIG. 12) of the method an undirected graph is created out of a list of rules) is set as a second rule set (paragraph [0116]...correlation rules (1208 of figure 12)), a probability that the ending state holds (paragraph [0098]...probability that an event occurs) based on the starting state (paragraph [0038]...discover event correlations) and the first rule set is set as a first inference result (paragraph [0100]...figure 6; paragraph [0100]...the correlation graph in FIG. 6 is relatively complex and difficult to understand. A human user may simplify the graph by applying human reasoning and domain knowledge to remove all edges that are redundant, as shown in FIG. 7 in order to isolate a correlation graph that represents a process of interest. In FIG. 7 the event types are connected in a way that all nodes can be reached. Information about the probability with which events correlate with each other (i.e. an edge exists during runtime) is not present, however. Removing redundant edges while taking into account the probability that events connected by the edge correlate with each other is important and could greatly improve the effectiveness of the correlation rules reduction method) and a probability that the  ending state holds based on the starting state and the second rule set is set as a second inference result (paragraph [0100]...figure 7; paragraph [0113]...after redundant and associative edges have been removed and node splits have been conducted, weights are assigned to all edges in step 1206 according to an embodiment of the present invention. Initially, all edges get the weight corresponding to |100-probability of the edge|, where the probability can be calculated by the correlation discovery (as a percentage). For instance, if a correlation rule (edge) has a probability of 100% the weight is 0 and if it is 70% then the weight is 30 as shown in FIG. 15 (lines 51-54 in Method 1) according to an embodiment of the present invention), 
calculation means that, for each of the excluded rule, calculates an importance being an indicator indicating magnitude of a difference between the first inference result and the second inference result (paragraph [0082]... difference Set. A difference set determines the difference between all permutations of pairs of all attribute candidates on their instance data and is assigned a weight of 60%. (b) difference between AvgAttributeLength. The difference between the lengths of values of two correlation candidates is assigned a weight of 20%. (c) LevenshteinDistance. The Levenshtein distance between attribute names is assigned a weight of 20%); and 
output means that, for each of the excluded third rule set, outputs the third rule and the importance of the third rule, being associated with each other (paragraph [0102]...The probability with which correlated events occur in pairs is provided as part of the output of the method of correlation discovery according to an embodiment of the present invention and is referred to as the difference Set described earlier. In that illustrative example, whenever a complaint has been filed there is always an order, which means that ComplaintCreated events occur 100% of the time in combination with OrderReceived events. Therefore, a preferred solution could be to remove edges that have uncertainty and keep paths to nodes (event types) that are 100% reachable as illustrated in FIG. 9. As the connection (path) between OrderReceived and ComplaintCreated has been kept (901) it is possible to correlate the events during runtime as can be seen in 1001 in FIG. 10).

Claim 11 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128